Title: Enclosure: Joseph P. Cooke to John Chester, 12 September 1791
From: Cooke, Joseph P.
To: Chester, John



Danbury [Connecticut] Septr. 12th. 1791.
Sir

In pursuance of your request communicated in your letter the 10th. ult. I have endeavoured to obtain the best information in my power respecting the several manufactures in the northern parts of the County of Fairfield, expecting you will receive from Mr. Davenport all necessary information from the towns upon the Sea-coasts. The inland parts of this County, not yet overstocked with inhabitants, afford the people the means of persuing Agriculture very generally which is their favourite employment, consequently the spirit of manufacturing has not much prevailed, except in the domestic way; that however in the aggragate is very considerable, as their families are principally cloathed in their own manufactures, but to what amount cannot be ascertained with any degree of precision. Making of Nails is also become part of the trade of almost every blacksmith, whereby the importation of that article is entirely at an end. The manufacturing of Hats of all kinds is prosecuted upon a large scale in this town; from the factory of O. Burr and Co. which is probably the largest of the kind in this State, large quantities of hats are sent abroad, as also from several others, although to a much less amount. I took the liberty to communicate your letter to Mr. White one of the partners of that company, and desired him to give such a Statement of their business as would correspond with your ideas; he engaged to do it; and I doubt not he will give a satisfactory account of this business in a letter addressed to you, which I expect will accompany this.
A Cotton manufacture has also been carried on in this town for about two years past, but not to any considerable degree; a company however has been formed this summer past for that purpose; they have purchased a Jenny for spinning and a Carding Machine, have manufactured several pieces of cloth which meet with a ready sale; the prospect is somewhat promising; the greatest difficulty as present is in procuring good workmen that will be steady in business.
The manufacturing of Pot and Pearl Ashes is carried on in much the same manner as I suppose it is in other parts of the State; one or more works in almost every town: the owners complain of too great an interference in this business, perhaps some general regulations on that account might be proper.
The manufacturing of Bar Iron has made a rapid progress within a few years: four years ago there was not a single Forge for that purpose in this County, and I believe never was; within that time eight or nine Iron Works have been erected, in most of which there are two Forges producing upon a mean about twenty tons of bar iron annally, of which a large quantity, after supplying the home consumption which is very great, is exported to New-York, where it meets with a quick market at about 70 Dollars ⅌ ton. These works are supplied with Ore of a good quality from an inexhaustible Bed about seven miles from this town just within the limits of the State of New-York. This important branch of business, being liable to many disasters, requires the unremitted exertions of the Proprietors, and demands public encouragement. A Sliting Mill has for some time been in contemplation, but nothing as yet done, such works would be of great utility to this part of the Country, but they ought not to be too frequent.
With great respect and esteem   I am Sir   your most obedient Servant
Joseph P. Cooke Honble. John Chester.
